Title: From George Washington to George Reid, 15 June 1782
From: Washington, George
To: Reid, George


                  
                     Sir,
                     Head-Quarters, Newburgh 15th June
                     1782
                  
                  I have been favored with your Letter of the 8th instant.
                  I have directed your Wants both in the Military stores and
                     Quartermaster Department to be supplied—and you will soon receive a Quantity of
                     Cartriges from General Knox’s Order.
                  I am sorry for the Misfortune you suffered from your Fall; and am
                     glad that you are so far recovered as to be able to return to your Duty.
                  I must recommend to you to be very active and vigorous in your
                     Command; and to give particular Instructions to your Scouts to be watchful and
                     alert in their Duty, not only to prevent Surprizes from the Enemy, but to gain
                     every Intelligence possible of any Movement or Approach of the Enemy either
                     from the West or North. I have been lately informed, from high up Connecticut
                     River, that the Enemy are coming in Force across the Lake Champlain to take
                     Post at Crown Point—You do not make mention of any Discoveries from that
                     Quarter—have any Scouts lately been on that Route? I wish you to be punctual in
                     giving me every Intelligence of this Nature that you can obtain, and that you
                     think may be depended on.
                  I am to desire that you will, as far as it is practicable in your
                     dispersed Situation, attend closely to the disciplining and training the Men of
                     the New Hampshire Regiment—make the Rules and Regulations for the Government of
                     the Army your Guide, that Uniformity may prevail in the Army, however seperated
                     and dispersed the several Parts of it may be. I am, Sir, Your very humble
                     Servant
                  
                                          
                            Go: Washington
                            
                        
               